Exhibit 99 FOR IMMEDIATE RELEASE Marine Products Corporation Plans to Announce First Quarter 2008 Financial Results and Host a Conference Call on April 23, ATLANTA, April 15, 2008 Marine Products Corporation (NYSE: MPX) announced today that it will release its financial results for the first quarter ended March 31, 2008 on Wednesday, April 23, 2008 before the market opens.In conjunction with its earnings release, the Company will host a conference call to review the Company's financial and operating results on Wednesday, April 23, 2008 at 8 a.m.
